 SAGA FOOD SERVICE, INC.443Saga Food Service, Inc. and Teamsters, Allied andIndustrial Workers, Local 258, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Inc. Case 15-CA-7522May 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on December 18, 1979, byTeamsters, Allied and Industrial Workers, Local258, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Inc., herein called the Union, and dulyserved on Saga Food Service, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 15, issued a complaint on Janu-ary 17, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November23, 1979, following a Board election in Case 15-RC-6524, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January11, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On January31, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On February 5, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February11, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-I Official notice is taken of the record in the representation proceed-ing, Case 15-RC-6524, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations. Series 8, as amended.See LTV Electroysems. Inc., 166 NLRB 938 (1967), enfd. 388 F2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello. 269 F.Supp. 573(D.C.Va 1967); Follen Corp.. 164 NLRB 378 (1967). enfd. 397 F.2d 91(7th Cir. 1968) Sec 9(d) of the NLRA, as amended.249 NLRB No. 48mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause, and therefore the allegations in the Motionfor Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentdenies that it is an employer within the meaning ofSection 2(2), (6), and (7) of the Act, that the certi-fied unit is an appropriate unit within the meaningof Section 9(b) of the Act, and that the certifica-tion of the Union as the representative of the em-ployees in said unit is proper. The General Counselargues that all material issues have been previouslydecided, that there is no newly discovered or pre-viously unavailable evidence to be considered, andthus that there are no litigable issues of fact requir-ing a hearing. We agree with the General Counsel.Our review of the record herein, including therecord in Case 15-RC-6524, discloses that a repre-sentation hearing was held on September 26, 1979.Respondent contended at that time that: (1) theBoard did not have jurisdiction over Respondentbecause of Respondent's relationship with the Uni-versity of Southern Mississippi, and (2) a unit limit-ed to all full-time and regular part-time empoyeesemployed by Respondent at the University ofSouthern Mississippi was inappropriate.On October 17, 1979, the Regional Director forRegion 15 issued a Decision and Direction of Elec-tion asserting jurisdiction with respect to Respond-ent's business and finding appropriate a unit of allfull-time and regular part-time food service em-ployees. Thereafter, Respondent filed with theBoard a request for review of the Regional Direc-tor's Decision and Direction of Election, contend-ing that the Regional Director had improperly as-serted jurisdiction over Respondent.On November 14, 1979, the Board denied Respondent's request for review. In denying revie the Board found it unnecessary to rely on the Re-gional Director's finding that no joint-employer re-lationship existed between Respondent and the Uni-versity of Southern Mississippi, but replied on Na-tional Transportation Services, Inc., 240 NLRB No.99 (1979). An election was conducted on Novem-ber 14, 1979, in which three votes were cast for,and one against, the Union. On November 23,1979, the Regional Director for Region 15 issued aCertification of Representative.SAGA FOOD SERVICE, INC. 443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Texas corporation engaged inthe business of providing food service at the Uni-versity of Southern Mississippi, in Hattiesburg,Mississippi. During the preceding 12 months, a rep-resentative period, Respondent purchased and re-ceived goods and materials valued in excess of$50,000 directly from points located outside theState of Mississippi.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Allied and Industrial Workers, Local258, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Inc., is a labor organization within themeaning of Section 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:2 See Pittsburgh Plate GGlss Co. .NL.R.B, 313 US. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102 67(fl and 102 69(c)All full-time and regular part-time food serviceemployees employed by Respondent at theUniversity of Southern Mississippi, excludingall other employees, student exployees, guardsand supervisors as defined in the Act.2. The certificationOn November 14, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 15, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on Novem-ber 23, 1979, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 29, 1979,and at all times thereafter, including but not limitedto January 7 and 9, 1980, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 11, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 11, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. IHE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within the SAGA FOOD SERVICE, INC.445meaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Saga Food Service, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters, Allied and Industrial Workers,Local 258, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Inc., is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time food serv-ice employees employed by Respondent at the Uni-versity of Southern Mississippi, excluding all otheremployees, student employees, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since November 23, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 11, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Saga Food Service, Inc., Hattiesburg, Mississippi,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters, Alliedand Industrial Workers, Local 258, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Inc., as the exclusive bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time food serviceemployees employed by Respondent at theUniversity of Southern Mississippi, excludingall other employees, student employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its University of Southern Mississippi,Hattiesburg, Mississippi, location copies of the at-tached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 15, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places whereI In the eent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Relations Hoard"SAGA FOOD SERVICE, INC. 445 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters, Allied and Industrial Workers,Local 258, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Inc., as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WIL., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time foodservice employees employed by the Em-ployer at the University of Southern Missis-sippi, excluding all other employees, studentemployees, guards and supervisors as de-fined in the Act.SAGA FOOD SERVICE, INC.